Bloodworth, J.
“The judgment of a committing court, that the defendant bo committed or give bond, etc., can not be corrected by the superior court by certiorari.” Hyden v. State, 40 Ga. 476 (2) ; Strickland v. Hamilton, 148 Ga. 820 (98 S. E. 471). The judge of the superior court therefore did not err in refusing to sanction a petition for certiorari and in denying an order for a writ of certiorari to issue to a justice’s court in a bastardy case.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.